Quinn, Judge
(dissenting):
In my opinion, the totality of information possessed by Captain Miller was sufficient to justify his authorization to search. Within a time not too remote from receipt of the report of accused’s possession of marihuana, he had personally observed the accused in a condition that indicated that he was under the influence of either liquor or prohibited substances. Only 3 days before the reports, he had been informed by Sergeant Garcia that the federal government was asserting a tax claim against the accused for bringing marihuana into the country. This information strengthened the probability that the earlier observed condition was due to use of marihuana rather than alcohol. The combination of the accused’s condition and the federal claim provided a reasonable basis for concluding that the accused was recently involved with that substance. Such implication corroborated the probable reliability of the information provided by the informants. I would, therefore, affirm the decision of the Court of Military Review.